Title: To John Adams from John Jay, 2 February 1796
From: Jay, John
To: Adams, John



Dear Sir
N York 2 Feb. 1796

I was this morning favored with your obliging Letter of the 31 ult.—D’Ivernois is very industrious.—I hear no more of his plan of transplanting the University of Geneva into the united States. He is a sensible diligent man, and I suspect that his Correspondence with Mr Gallatin has done no Harm—
It gives me pleasure to find that in your opinion no great mischief will be done by the combustable Materials in Congress—If like Doctr. Youngs Squib, they only "burn hiss and bounce, waste paper, stink and die" all will be well. The Tide has changed, and begins to run strong—I hope it will be observed and used, or as they say in Massachusetts, improved.—
To be with my Family is a Comfort, and yet I have too much to do with public affairs to be comfortable—You can retire from the Senate to your Country Seat, and pass six months of Otium cum Dignitate—We have both had busy lives, and I apprehend that in the Fluctuation of human affairs, I am not to expect to enjoy the Tranquility and Repose which all wish for, but which few find until they pass to that Country where the weary rest from their Labors—and where parties and Politics have no admittance. I suspect that young nations like young people are apt to burn their Fingers; and that we have yet much wisdom to learn, and to pay for—I think I see in this Country the Seeds of Trouble; and that our political machines will in more Senses than one get out of order.—But be these things as they may, I believe it to be wise to do all the Good we can, and to enjoy all the Good we meet with—
That you may always meet with a liberal Share of it, is the wish of / Dear Sir / your affte. Friend & Servnt
John Jay